                    IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE

 METROPOLITAN PROPERTY &               )
 CASUALTY INSURANCE COMPANY,           )
                                       )
       Plaintiff,                      )    DOCKET NO.: 3:20-cv-00152
                                       )
 v.                                    )    JUDGE: ALETA A. TRAUGER
                                       )
 LESLY NOLASCO d/b/a                   )    JURY DEMAND
 JOYERIA Y PERFUMERIA LESLY,           )
                                       )
 MJC INSURANCE GROUP, LLC,             )
                                       )
 LEON WRIGHT,                          )
                                       )
      Defendants.                      )



      AGREED ORDER TO DISMISS ALL ACTIONS INVOLVING METROPOLITAN
                 PROPERTY & CASUALTY INSURANCE COMPANY
_________________________________________________________________

       The parties having submitted a Joint Motion to Dismiss

all causes of action involving Metropolitan Property &

Casualty Insurance Company with prejudice, the Court finds the

Motion to be well-taken;

       It is, therefore, ORDERED:

       1.   The original causes of action brought by

            Metropolitan Property & Casualty Insurance Company

            against Lesly Nolasco d/b/a Joyeria Y Perfumeria




                                   1



  Case 3:20-cv-00152 Document 32 Filed 10/21/20 Page 1 of 4 PageID #: 225
        Lesly, MJC Insurance Group, LLC, and Leon Wright are

        hereby dismissed with prejudice;

  2.    The Counter-Claim brought by Lesly Nolasco d/b/a

        Joyeria Y Perfumeria Lesly against Metropolitan

        Property & Casualty Insurance Company is hereby

        dismissed with prejudice; and

  3.    This Order does not affect the Cross-Claim brought

        by Lesly Nolasco d/b/a Joyeria Y Perfumeria Lesly

        against MJC Insurance Group, LLC and Leon Wright.




                                      _____________________________
                                      ALETA A. TRAUGER
                                      U.S. District Court Judge




                                 2




Case 3:20-cv-00152 Document 32 Filed 10/21/20 Page 2 of 4 PageID #: 226
Approved for Entry:



/S/MICHAEL P. MILLS
MICHAEL P. MILLS, BPR #10551
MILLS & COOPER
1896 General George Patton Drive
Suite 700
Franklin, TN 37067
615-221-8218
Michaelmills@millscooper.
comcastbiz.net

Attorney for Plaintiff
Metropolitan Property & Casualty
Insurance Company


/S/NATHANIEL M. COLBURN
NATHANIEL M. COLBURN, BPR # 028488
801 5th Ave. South
Suite 201
Nashville, TN 37203
615-255-1212
nc@rc-lawgroup.com

Attorney for Defendant
Lesly Nolasco d/b/a
Joyeria Y
Perfumeria Lesly


/S/STEVEN W. KEYT
STEVEN W. KEYT, BPR # 009200
200 W. Martin Luther King Blvd.
Suite 300
Chattanooga, TN 37402
423-541-3491
Stevekeyt@keytlawfirm.com
Attorney for Defendants
MJC Insurance Group, LLC
and Leon Wright




                                    3



  Case 3:20-cv-00152 Document 32 Filed 10/21/20 Page 3 of 4 PageID #: 227
                        CERTIFICATE OF SERVICE

     I hereby certify that a true and exact copy of the foregoing
has been served electronically via the Court's ECF filing system
on this 20th day of October, 2020, to:

Steven W. Keyt
200 W. Martin Luther King Blvd.
Suite 300
Chattanooga, TN 37402
Email:    Stevekeyt@keytlawfirm.com
Attorney for Defendants MJC Insurance
Group, LLC and Leon Wright


Nathaniel M. Colburn
801 5th Ave. South, STE 201
Nashville, TN 37203
Email:    nc@rc-lawgroup.com
Attorney for Defendant Lesly Nolasco
d/b/a Joyeria Y Perfumeria Lesly



                                  /S/MICHAEL P. MILLS
                                  MICHAEL P. MILLS




                                    4




  Case 3:20-cv-00152 Document 32 Filed 10/21/20 Page 4 of 4 PageID #: 228
